

116 HR 1692 IH: Rehabilitating Economic Success Through Overcoming Rural Emergencies Act
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1692IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Mr. Jackson (for himself, Mr. Cuellar, Mr. Brady, Mr. Arrington, Mr. Burgess, Mr. Sessions, Mr. Gohmert, Mr. Weber of Texas, Ms. Van Duyne, Mr. Pfluger, Mr. Tony Gonzales of Texas, Mr. Babin, and Mr. Fallon) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo extend and expand the Wildfire Hurricane Indemnity Program to cover losses due to high winds, polar vortexes, and hailstorms.1.Short titleThis Act may be cited as the Rehabilitating Economic Success Through Overcoming Rural Emergencies Act or the RESTORE Act.2.USDA Wildfire Hurricane Indemnity Program extension and expansionThe Secretary of Agriculture shall make payments for necessary expenses related to losses of crops (including losses due to high winds or derechos, polar vortexes (including losses to dairy cooperatives due to power outages or curtailments), hailstorms, freeze, and all losses eligible for assistance under subpart O of part 760 of title 7, Code of Federal Regulations, including any drought losses in 2020 and 2021, notwithstanding the limitations of section 791(b) of title VII of division B of the Further Consolidated Appropriations Act, 2020) pursuant to title I of the Additional Supplemental Appropriations for Disaster Relief Act, 2019 (Public Law 116–20), as amended by section 116 of the Continuing Appropriations Act, 2020 (Public Law 116–59) and as further amended by subsection (c) of section 791 of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) for crop losses in calendar year 2020 and calendar year 2021, except that payments for losses incurred in 2020 and 2021 shall be—(1)in the case of producers, subject only to the limitations provided under section 760.1507 of title 7, Code of Federal Regulations; and(2)in the case of dairy cooperatives, shall be paid in the same manner and subject to the same limitations as cooperative processors under section 791(c) of title VII of division B of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94).